Citation Nr: 1633395	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease (CAD), as secondary to a service-connected acquired psychiatric disorder.

3.  Entitlement to a higher initial disability rating in excess of 50 percent for major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, December 2009, and June 2014 rating decisions of the RO in Milwaukee, Wisconsin.  In a June 2014 decision, the Board granted service connection for major depressive disorder and anxiety disorder, effectively denied service connection for PTSD, and remanded the issue of service connection for CAD for an addendum opinion.  Upon obtaining the requested opinion, in an October 2014 decision, the Board denied service connection for CAD.

The Veteran appealed the PTSD and CAD denials to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2016, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issues of service connection for PTSD and CAD back to the Board for development consistent with the JMR.  Specifically, the parties agreed that the Board erred in failing to adequately address the Veteran's reported PTSD stressor.  As the Veteran has theorized that the PTSD may have caused or aggravated the currently diagnosed CAD, this issue of service connection for CAD was also remanded as intertwined with the PTSD issue.  

The Board notes that the Court purported to remand the issue of service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD; however, as service connection was previously granted for major depressive disorder and anxiety disorder, the only mental health issue remaining before the Board is the question of service connection for PTSD.  Further, while cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection PTSD, which is a total grant of benefits as to that issue, and remands the remaining issues on appeal, the Board need not address Forcier or Stegall at this time.

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  A copy of the transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for CAD and a higher initial disability rating for major depressive disorder, anxiety disorder, and PTSD in excess of 50 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  During service the Veteran was bullied, which included physical assaults, death threats, and having a gun pointed at his person.

3.  The PTSD stressor is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for PTSD, which is a complete grant as to that issue, and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for PTSD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that some evidence of record indicates that PTSD may have preexisted service; however, in its June 2014 decision, the Board specifically found that a psychiatric disorder (which would include PTSD) was not "noted" at service entrance, and that the presumption of soundness with regard to an acquired psychiatric disorder attached.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b).  

In this case, the Veteran has advanced that PTSD developed as a result of being bullied during service, which included physical assaults, death threats, and having a gun pointed at his person.  Initially, the Board finds that the Veteran is currently diagnosed with PTSD.  Multiple private treatment records, including an April 2010 private mental health examination, reflect that the Veteran has been diagnosed with PTSD.

The Board next finds that the evidence of record is sufficient to corroborate the Veteran's in-service personal assault stressor of bullying, which included physical assaults, death threats, and having a gun pointed at his person.  As discussed above, there is a reduced evidentiary burden concerning PTSD stressors based upon personal assaults.  At the April 2014 Travel Board hearing, the Veteran testified to experiencing repeated bullying during service.  Such bullying included physical assaults, death threats, and having a gun pointed at his person.

While service treatment and/or personnel records do not include specific complaints or reports of such bullying, other evidence associated with the record is sufficient to corroborate the bullying stressor.  For instance, while the evidence was negative for any mental health disabilities at service entrance, subsequent reports of medical history throughout service reflect that the Veteran advanced having developed depression or excessive worry.  Excessive worry was also noted in a July 1975 in-service examination.  Depression and excessive worry are markers of the Veteran's reported in-service bullying.

Further, in an April 2010 lay statement, the Veteran's friend, who knew the Veteran prior to service, advanced that the veteran returned from service a changed man.  Specifically, the Veteran had lost confidence and was no longer personally assertive.  Additionally, as noted in the April 2010 private mental health examination report, the Veteran's looks and speech impediment would have made the Veteran a target for bullies during service.  Based upon this evidence, the Veteran's personal assault stressor is confirmed.

Finally, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD, and that the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  Per the April 2010 private mental health examination, the Veteran was diagnosed with PTSD related to military service.  Such diagnosis was rendered based upon the evidence of record and the Veteran's report of in-service bullying, to include physical assaults, death threats, and having a gun pointed at his person.  As discussed above, the private examiner specifically noted that the Veteran would have been a target for bullies due to looks and speech impediment.  At the conclusion of the examination, the VA examiner opined that the prevailing cause of the Veteran's PTSD was "the treatment he received during his four years of active duty service."  In other words, the Veteran's PTSD symptoms were related to the recognized stressor of bullying with physical assaults, death threats, and having a gun pointed at his person.

The Veteran has a current diagnosis of PTSD, an in-service stressor sufficient to support a diagnosis of PTSD, and the evidence of record is at least in equipoise on the question of whether the Veteran's PTSD symptoms are related to the in-service stressor.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155 (West 2014); see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. 
§ 4.130 (2015).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  
38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Because all acquired psychiatric disorders, including PTSD, major depressive disorder, and anxiety disorder, are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment, the Board finds that the grant of PTSD, discussed in detail above, could potentially impact the disability rating currently assigned by adding additional symptomatology not previously considered by the AOJ; however, in so considering, the RO should be sure to avoid pyramiding by rating the same symptomology multiple times.  This is especially important here where the depression and anxiety may, in fact, be symptoms of the PTSD, as indicated in the April 2010 private mental health examination report.


ORDER

Service connection for PTSD is granted.


REMAND

Service Connection for CAD

The Veteran has advanced that CAD is related to a service-connected acquired psychiatric disorder.  Previously, the Veteran was only service-connected for major depressive disorder and anxiety disorder.  As such, when the issue of service connection for CAD was remanded for a secondary service connection opinion in the June 2014 Board decision, the Board only asked for an opinion as to whether it was at least as likely as not that the CAD was caused or aggravated by the major depressive disorder and anxiety disorder.  Such an opinion was rendered in a June 2014 VA mental health opinion.  

In the instant decision the Board grants service connection for PTSD.  As such, remand is necessary to obtain an addendum to the June 2014 opinion concerning whether the CAD may have been caused or aggravated by the now service-connected PTSD.

Issuance of Statement of the Case (SOC)

The Court has directed that, where a veteran has submitted a timely notice of disagreement (NOD) with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

As discussed above, in its June 2014 decision, the Board granted service connection for major depressive disorder and anxiety disorder.  In a subsequent June 2014 rating decision, the RO assigned an initial disability rating of 50 percent for the service-connected mental health disabilities.  In June 2015, the Veteran submitted a timely NOD to the initial rating assigned.  To date, the RO has not issued a SOC with respect to the issue a higher initial disability rating for major depressive disorder and anxiety disorder (which now includes PTSD) in excess of 50 percent; therefore, the issue must be remanded for the issuance of a SOC.  See 38 C.F.R. 
§ 19.9(c) (2015), codifying Manlincon, 12 Vet. App. 238.

Accordingly, the issues of service connection for CAD and a higher initial disability rating in excess of 50 percent for major depressive disorder, anxiety disorder, and PTSD are REMANDED for the following action:

1.  Return the June 2014 VA mental health opinion report to the VA examiner who rendered the original opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the now service-connected PTSD caused the currently diagnosed CAD?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the now service-connected PTSD aggravated (that is, permanently worsened in severity) the currently diagnosed CAD?

If it is the examiner's opinion that there is aggravation of CAD, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

2.  Then, readjudicate the issue of service connection for CAD, as secondary to a service-connected acquired psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a statement of the case addressing the issue of a higher initial disability rating in excess of 50 percent for major depressive disorder, anxiety disorder, and PTSD.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


